Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Final Office Action is in response to Application Serial 17/339,131 filed on 11/28/2021.   In response to the Examiner’s action mail dated September 02, 2022, Applicant amended claims 1-2 and cancelled claims 3-18. The claims 1 - 2 are examined below and are pending in this application.   

Response to Amendment

The claims 1-2 are pending. The claims 3-18 are cancelled. 

Applicant’s arguments with respect to the 35 U.S.C. 101 rejection have been fully considered and are not persuasive. The claims 1-2 are rejected under 35 U.S.C. 101.   

Applicant’s arguments with respect to the 35 U.S.C. 102 rejection have been fully considered. The claims 1-2 are pending.  The claims 3-18 are cancelled.


Response to Arguments
Applicant's arguments filed November 28, 2022 have been fully considered but they are not persuasive. The claims 1-2 are rejected under 35 U.S.C. 101  and 35 U.S.C. 103. The claims 3-18 are cancelled.


Response to Claim Rejection -35 U.S.C. 101
On page 4 of the Applicant’s arguments, the Applicant traverses, “… independent claim 1 has been amended to recite "automatically sensing, by the IoT sensor system, that the first physical asset has been subjected to a change in location that exceeds a predetermined threshold value; and responsive to the automatic sensing of the change in location, automatically updating the metadata schema of the EAM computer system to reflect the change in location of the first physical asset." This claim language makes it clear that the claims are drawn to computer technology that requires computer software and/or hardware for practice of the present invention. More specifically, this amendment firmly anchors the invention to the real world because claim 1 now specifies the monitoring of the first location in space of a first physical asset. For these reasons, it is respectfully submitted that the Pending Claims are drawn to non-abstract subject matter and are, therefore, patent-eligible.”

Examiner respectfully disagrees with the Applicant’s arguments.  The Applicant’s claims are examined under 35 U.S.C. 101 in light of 2019 Revised PEG Guidance. The claims are recite, “…monitor at least the location of the first physical asset; … manage control of maintenance and repair of the plurality of physical attributes, … including an original … location … for the first physical asset; … the first physical asset has been subjected to a change in location that exceeds a predetermined threshold value; and responsive to the … the change in location, …updating … to reflect the change in location of the first physical asset” evaluating the data about data regarding the physical movement of an asset that has changed the location, and thus, the claims are directed to mental processes.
	Furthermore, the claims are directed to evaluating the location change exceeds a predetermined threshold value.  Therefore, the claims are directed to mathematical relationships, and thus, the claims are directed to mathematical concepts. 

Accordingly, the claims are directed to mental processes and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… A computer implemented method (CIM) for use with a facility including a plurality of physical assets including a first physical asset that is characterized by location metadata, the CIM comprising:”, “an Internet of Things (IoT) sensor system”, “an Enterprise Asset Management (EAM) computer system”, “by the IoT sensor system”  …” in claim 1; “the CIM”, “the EAM computer system, communicating , by the EAM computer system, over a communication network and to a device gateway for the plurality of IoT sensors, … the message queuing telemetry transport (MQTT) protocol”, in claim 2;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer tool to perform an abstract idea  - See MPEP 2106.05 (f).  


Furthermore, with respect to the “…monitoring… the location of the first physical asset …”, “… sensing … the physical asset .. change in location …”, “… updating …to reflect the change in location …”,  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., data of data (metadata) and data modeling (schemas)) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 


When determining whether a claim integrates a judicial exception into a practical application, Examiner has considered whether the claimed invention pertained to an improvement in the functioning of the computer itself or any other technology or technical field. The claims do not recite a technical improvement. 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. Step 2A: Yes

	The Applicant is encouraged to roll the claim 2 into claim 1. Additionally, the Applicant is encouraged to recite the types of IoT sensors that are conducting the “sensing” such as the additional elements that are discussed within the Applicant’s specification [038] , [042], [046]-[048].

The claims 1-2 are rejected under 35 U.S.C. 101, see below.

Response to Claim Rejection -35 U.S.C. 103
On pages 4-5 of the Applicant’s arguments, the Applicant traverses, “… the claim(s) have been amended to more clearly define over the Applied Art. Independent claim 1 has been amended to recite as follows: "automatically sensing, by the IoT sensor system, that the first physical asset has been subjected to a change in location that exceeds a predetermined threshold value; and responsive to the automatic sensing of the change in location, automatically updating the metadata schema of the EAM computer system to reflect the change in location of the first physical asset." The above-quoted claim language is not taught or suggested by the Applied Art. For this reason, the Pending Claims are patentable over the Applied Art….”.

Examiner respectfully disagrees with the Applicant’s arguments.  The Applicant’s amendments necessitate grounds for a new rejection. The claims 1-2 are rejected under 35 U.S.C. 103, see below.

Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim (claim 1) recites, “ … setting up … to monitor at least the location of the first physical asset; setting up … to help manage control of maintenance and repair of the plurality of physical attributes, with … including an original version of a metadata schema includes location metadata for the first physical asset; automatically sensing, … , that the first physical asset has been subjected to a change in location that exceeds a predetermined threshold value; and responsive to the automatic sensing of the change in location, automatically updating the metadata schema of … to reflect the change in location of the first physical asset..” . Claims 1-2 in view of the claim limitations, are directed to the abstract idea of  “… setting up … to monitor at least the location of the first physical asset; setting up … to help manage control of maintenance and repair of the plurality of physical attributes, with … including an original version of a metadata schema includes location metadata for the first physical asset; automatically sensing, … , that the first physical asset has been subjected to a change in location that exceeds a predetermined threshold value; and responsive to the automatic sensing of the change in location, automatically updating the metadata schema of … to reflect the change in location of the first physical asset...”.  

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite “…monitor at least the location of the first physical asset; … manage control of maintenance and repair of the plurality of physical attributes, … including an original … location … for the first physical asset; … the first physical asset has been subjected to a change in location that exceeds a predetermined threshold value; and responsive to the … the change in location, …updating … to reflect the change in location of the first physical asset” evaluating the data about data regarding the physical movement of an asset that has changed the location, and thus, the claims are directed to mental processes.
	Furthermore, the claims are directed to evaluating the location change exceeds a predetermined threshold value.  Therefore, the claims are directed to mathematical relationships, and thus, the claims are directed to mathematical concepts. 

Accordingly, the claims are directed to mental processes and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… A computer implemented method (CIM) for use with a facility including a plurality of physical assets including a first physical asset that is characterized by location metadata, the CIM comprising:”, “an Internet of Things (IoT) sensor system”, “an Enterprise Asset Management (EAM) computer system”, “by the IoT sensor system”  …” in claim 1; “the CIM”, “the EAM computer system, communicating , by the EAM computer system, over a communication network and to a device gateway for the plurality of IoT sensors, … the message queuing telemetry transport (MQTT) protocol”, in claim 2;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer tool to perform an abstract idea  - See MPEP 2106.05 (f).  


Furthermore, with respect to the “…monitoring… the location of the first physical asset …”, “… sensing … the physical asset .. change in location …”, “… updating …to reflect the change in location …”,  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., data of data (metadata) and data modeling (schemas)) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic
computer components (i.e. apply it), and further, generally link the abstract idea to a field
of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than
an abstract idea. -See MPEP 2106.05(f)

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of computer structure that performing computer functions as individually evinced by the Applicant’s specification [014]-[015] ,  (describing The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide orP202001935US01 Page 5 of 28 other transmission media (for example, light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.) and [024] describing (Subsystem 102 may be a laptop computer, tablet computer, netbook computer, personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any other type of computer (see definition of "computer" in Definitions section, below). Program 300 is a collection of machine readable instructions and/or data). 

Furthermore, with respect to the “…“…monitoring… the location of the first physical asset …”, “… sensing … the physical asset .. change in location …”, “… updating …to reflect the change in location …”,  are performing pre and post-solution data gathering and outputting operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., data of data (metadata) and data modeling (schemas)) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lextrait (US 2020/0,319,863 A1) in view of OH (WO 2020/183,372 A1).

Regarding Claim 1,  (currently amended) 

A computer implemented method (CIM) for use with a facility including a plurality of physical assets including … metadata, the CIM comprising: setting up an Internet of Things (IoT) sensor system to monitor… ; 

Lextrait teaches enterprises typically provide end users with access to their products and/or services (e.g., ERP, e-commerce,…) over a network via a web browser., Lextrait [002].

Lextrait teaches the ontology information 150 can be formatted to define a variety of types (e.g., customer, contract, interaction, etc.) where each type includes a typed attribute, such as an entity, an element, or an anchor. Entities, elements, and anchors can be configured as meta-type., Lextrait [025], [Table 1]

setting up an Enterprise Asset Management (EAM) computer system to help manage control of …, with the EAM computer system including an original version of a metadata schema includes …metadata …; 

Lextrait teaches the backend enterprise can be focused within the … customer relationship management (CRM), enterprise resource planning (ERP), or e-commerce industries. As such, the development device 120 is configured to generate the backend application 112 relating to each particular industry, or domain, for the enterprise as needed., Lextrait [022];  The development device 120 includes a compiler 130 which utilizes ontology information 150 from an ontology library 140 in conjunction with a metaprogramming engine 158 to generate the backend application 112., Lextrait [023].;  Lextrait discloses based upon the metaprogramming tag 175 identified, the metaprogramming engine 158 can apply a particular set of process to each tagged element to convert each element to binary code as part of the backend application 112., Lextrait [042]; Lextrait teaches backend document 114 includes syntactic attributes 250 and semantic attributes 252. … the syntactic attributes 250 are configured as form fillable fields, or slots, which can store information requested in the backend document 116 and provided by the user device 108. Further, the semantic attributes 252 are configured as fields that display a semantic attribute value 255 which are derived from the syntactic attributes 250 and semantic attribute rules., Lextrait [047].;  



automatically sensing, by the IoT sensor system, that…; and responsive… , automatically updating the metadata schema of the EAM computer system to reflect….

Lextrait teaches the user device 108 can interact with the backend document 114 to enter the start date and the duration as the first and second syntactic attributes 252-1, 252-2, respectively. As a result of such entry, and based upon the semantic rules that govern the value of semantic attributes 254, the backend document 114 can automatically update the value 255 of the semantic attribute 254, Lextrait [048] –[049], [Figure 1], 


Lextrait does not teach:
“... a first physical asset that is characterized by location … at least the location of the first physical asset … maintenance and repair of the plurality of physical attributes … location metadata for the first physical asset … the first physical asset has been subjected to a change in location that exceeds a predetermined threshold value … to the automatic sensing of the change in location  … the change in location of the first physical asset …”

OH teaches assisting the worker to identify the first step … a worker may scan an item identifier of the item to move… a worker may physically move the scanned item from one container to the second container., OH [0131]-[0132], [Figure 8F],[Figure 8G]  and OH teaches WMS retrieves a location identifies for a first item to be picked… WMS 1 19 matches location identifier and instructs user 260 to scan a location identifier., OH [0108] –[0111];  

OH teaches when WMS 1 19 receives an input of move item 806, steps depicted in FIG. 7 A may be followed., OH [0121] Stop option 808 may be selected by user 260, when user 260 wants to stop working on the assigned batch. (threshold) Upon a worker’s input of stop 808, WMS 1 19 may receive information that the batch is stopped and marked incomplete. The incomplete batch may be subsequently assigned to the same user or a different user, and the assigned user may complete the batch., OH [0122]
Lextrait teaches generating a backend application between web browser and the enterprise database applying metaprogramming. OH teaches physical location identifier information of containers.  It would have been obvious to combine before the effective filing date  apply a metaprogramming engine to the ontology information to generate and output a functional backend application , as taught by Lextrait, with control order picking tasks on an order-basis of complex orders in a warehouse,  as taught by OH, to improve methods for controlling fulfillment of order by confirming the worker is in the right location.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lextrait (US 2020/0,319,863 A1) in view of OH (WO 2020/183,372 A1) and in further view of MQTT-DeepDive (2019, MQTT- Deep Dive -IoT For All).


Regarding Claim 2, (currently amended) 
The CIM of claim 1 further comprising: responsive to the automatic updating of the metadata schema of the EAM computer system, communicating, by the EAM computer system, over a communication network and to a device gateway for the plurality of IoT sensors, an acknowledgement of the automatic update, 

See above Lextrait  [022]-[023], [042], [047]-[048]   and Lextrait teaches the backend server 102 can store the document 114 within the database 104 and can index the backend document 114 based on the syntactic attributes 250 and the semantic attributes 252. As such, an end user can search the database 104 for documents containing either type of attribute 250, 252., Lextrait [049]

Although highly suggested, Lextrait does not explicitly teach:
“… with the communication of the acknowledgement being made according to the message queuing telemetry transport (MQTT) protocol ...”

MQTT-DeepDive teaches:
“… with the communication of the acknowledgement being made according to the message queuing telemetry transport (MQTT) protocol…”  
 
MQTT-Deep Dive teaches message queuing telemetry transport (MQTT) is a lightweight, open source and accessible protocol …and is an easy and efficient way of sending data from IOT devices.

Lextrait teaches generating a backend application between web browser and the enterprise database applying metaprogramming.     MQTT has come into focus as an open, straightforward and scalable way to roll out distributed computing and IoT functionality.  It would have been obvious to combine before the effective filing date   apply a metaprogramming engine to the ontology information to generate and output a functional backend application , as taught by Lextrait, with one-to many communication distribution and decoupled application,  as taught by MQTT, to ensure that each listener receives the messages intended for them.



Regarding Claims 3-18 canceled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosencrance (2018, Integrating IoT with EAM systems can provide insights) discloses leveraging the IoT data as a foundation for optimizing the service technicians' travel routes within IFS' [EAM] application. Tapestry (2018, How Internet of Things Enterprise Asset Management (EAM) for Smarter, Connected World) discloses drive reliability, operational effectiveness, asset planning and scheduling for manufacturing, supply chain operations as well as Maintenance, Repair and Overhaul (MRO) management.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623